COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Allen L. Berry, Joseph D. McCord, and Robert G. Taylor, II v.
                          Encore Bank

Appellate case number:    01-14-00246-CV

Trial court case number: 2010-63264

Trial court:              152nd District Court of Harris County

Date motion filed:        July 1, 2015

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Keyes, Higley, and Brown


Date: September 22, 2015